Citation Nr: 1632697	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-22 983A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs South Central VA Health Care Network


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses of $695.95 for ambulance services and related treatment incurred on March 25, 2008. 


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Fayetteville, Arkansas, of the South Central VA Health Care Network.

In April 2010, the Board remanded this case for further development.
  

FINDING OF FACT

The ambulance services and related treatment incurred on March 25, 2008 did not encompass transportation to a medical facility offering emergent care.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses of $695.95 for emergency ambulance services and related treatment received on March 25, 2008, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1002, 17.1003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim, as well as assistance, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, Chapter 17 issues are outside the scope of these duties.  

Nevertheless, the provisions of Chapter 17 of 38 U.S.C.A. (West 2014) and 38 C.F.R. (2015) contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

VA complied with these provisions in this case, and all potentially relevant evidence and information has been obtained.  Thus, the claim is ripe for appellate review.   

Legal Criteria and Analysis

The Veteran seeks reimbursement for expenses incurred for medical care received via ambulance at his residence.  On March 25, 2008, in response to a request for emergent care for a possible allergic reaction, an ambulance from the North Arkansas Regional Medical Center, staffed by emergent medical technicians (EMTs), was dispatched to the Veteran's residence, at which time the Veteran was discovered to be unconscious and responsive only to painful stimuli.  The EMTs administered insulin intravenously, as the Veteran has (nonservice-connected) diabetes mellitus, and the Veteran regained consciousness, but declined ambulatory transport to a medical facility.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined in 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725 and their implementing regulations.
As the Veteran case has no service-connected disabilities, and there is no indication that Veteran was enrolled in a VA vocational rehabilitation program in March 2008 when he received the emergent services in question, the Veteran is not eligible for VA payment or reimbursement for those unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728. 

Turning next to 38 U.S.C.A. § 1725, pursuant to this stature and its implementing regulations, payment or reimbursement of medical expenses for emergency treatment (to include, inter alia, ambulance services) not previously authorized at a non-VA facility is authorized only if a claimant must satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

Furthermore, as specifically pertains to reimbursement for ambulance services, a separate set of conditions must all be met to qualify for payment or reimbursement of related expenses, as set forth in 38 C.F.R. § 17.1003.  Specifically, payment or reimbursement is authorized for the ambulatory transportation services to a medical facility if:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility; 

(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1003.  

When determining whether the Veteran is entitled to reimbursement for the sum of $695.95 under 38 U.S.C.A. § 1725, the Board notes that the Veteran's claim is different from those contemplated by that federal statute.  Specifically, the Veteran is seeking reimbursement the expenses incurred due to an ambulance trip to his home and the treatment (an IV line and insulin) administered therein, as opposed to the scenario envisioned by 38 U.S.C.A. § 1725, namely expenses related to the emergency transport of a claimant to an emergent medical facility.  As set forth above, the provisions of 38 C.F.R. § 17.1003 specifically allow reimbursement of ambulatory transportation services to a medical facility if the payment or reimbursement of emergent services at that medical facility is warranted under 38 C.F.R. § 17.1002.  As the Veteran declined the responding EMTs offer of transportation for emergent treatment at a medical facility, the Veteran was not transported to a medical facility for such treatment, and there is no such related treatment expenses whose payment or reimbursement may be authorized per 38 C.F.R. § 17.1002.  

Given that one of the requisite criteria for payment or reimbursement of ambulatory service expenses, namely that the ambulance provided transportation to a medical facility for emergent care, has not been met, the Veteran is not entitled to reimbursement for the expenses related to the ambulatory services and treatment he received on March 25, 2008.  In short, the Board concludes that in-home treatment is not covered by the reimbursement provisions for medical services, including emergency transportation.  While the Board is sympathetic to the Veteran's claim, as the record indicates that the Veteran's emergent services were warranted and an ambulance was called on his behalf, the requirements of 38 U.S.C.A. § 1725 are very specific, indicating that the intent was to narrowly construe the circumstances in which VA would reimburse a claimant for ambulance services.  Accordingly, the Board lacks the legal authority to grant the benefit sought, and the Veteran's claim must be denied as a matter of law.  


ORDER

Reimbursement for unauthorized medical expenses of $695.95 for ambulance services and related treatment incurred on March 25, 2008 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


